FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 JOSE ALBERTO GONZALEZ-                        No. 14-72472
 CARAVEO; MONICA RODRIGUEZ-
 FLORES,                                       Agency Nos.
                    Petitioners,               A087-534-130
                                               A087-534-132
                   v.
                                                 OPINION
 JEFFERSON B. SESSIONS III,
 Attorney General,
                      Respondent.



          On Petition for Review of an Order of the
              Board of Immigration Appeals

         Argued and Submitted November 17, 2017
                 San Francisco, California

                   Filed February 14, 2018

 Before: Ronald M. Gould and Mary H. Murguia, Circuit
  Judges, and Nancy Freudenthal, * Chief District Judge.

                  Opinion by Judge Murguia


    *
      The Honorable Nancy Freudenthal, Chief United States District
Judge for the District of Wyoming, sitting by designation.
2              GONZALEZ-CARAVEO V. SESSIONS

                          SUMMARY **


                           Immigration

    The panel denied Jose Alberto Gonzalez-Caraveo and
Monica Rodriguez-Flores’s petition for review of a Board of
Immigration Appeals decision, holding that this court has
jurisdiction to review the agency’s administrative closure
decisions and that the immigration judge and the BIA erred
in not reviewing petitioners’ administrative closure request,
but concluding that remand was not required, and also
holding that substantial evidence supported the denial of
relief under the Convention Against Torture.

    The panel noted that the BIA’s decision in Matter of
Avetisyan, 25 I. & N. Dec. 688 (BIA 2012), provided a list
of non-exhaustive factors for an IJ and the BIA to consider
in determining whether administrative closure is
appropriate, and that, prior to Avetisyan, this court held, in
Diaz-Covarrubias v. Mukasey, 551 F.3d 1114 (9th Cir.
2009), that it lacked jurisdiction over denials of
administrative closure. The panel held that this court now
has jurisdiction to review administrative closure claims
because the Avetisyan factors provide a sufficiently
meaningful standard against which to review IJ and BIA
decisions regarding administrative closure.

   The panel concluded that the IJ erred in determining that
he lacked authority to review petitioners’ motion for
administrative closure and that the BIA also erred in

    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
             GONZALEZ-CARAVEO V. SESSIONS                   3

concluding that the IJ had no jurisdiction over administrative
closure. The panel observed that, ordinarily, remand would
be the appropriate remedy for such errors, but concluded that
remand was not warranted because petitioners had not
argued or shown that they are eligible for administrative
closure under the Avetisyan factors. The panel also rejected
petitioners’ contention that the IJ and BIA’s failure to
consider administrative closure violated their due process
rights, concluding that petitioners had not demonstrated
prejudice.

    Finally, the panel concluded that substantial evidence
supported the denial of CAT relief, rejecting petitioners’
argument that the IJ and BIA failed to consider all evidence
relevant to that claim.


                        COUNSEL

Jesse Evans-Schroeder (argued) and Matthew H. Green,
Law Offices of Matthew H. Green, Tucson, Arizona, for
Petitioners.

Jonathan Robbins (argued), Jennifer Paisner Williams, and
Jesse M. Bless, Senior Litigation Counsel; Office of
Immigration Litigation, Civil Division, United States
Department of Justice, Washington, D.C.; for Respondent.
4             GONZALEZ-CARAVEO V. SESSIONS

                           OPINION

MURGUIA, Circuit Judge:

    Petitioners, Jose Alberto Gonzalez-Caraveo and Monica
Rodriguez-Flores, are husband and wife. 1 Both are natives
and citizens of Mexico. Petitioners challenge the denial of
their claim to relief under the Convention Against Torture
(“CAT”). Petitioners also contest the Immigration Judge’s
(“IJ”) and Board of Immigration Appeals’ (“BIA” or the
“Board”) refusal to review their request for administrative
closure, a procedural tool used in immigration proceedings
that temporarily removes a pending case from the
Immigration Court or BIA’s calendar. We hold that
Petitioners’ claim for relief under CAT is denied. We also
hold that the IJ and the BIA erred by not reviewing
Petitioners’ administrative closure request, but we conclude
remand is not required in this case. Accordingly, this claim
is also denied.

                        I. Background

    In 2009, after a traffic stop, Petitioners, as well as their
two young daughters, were placed in removal proceedings
for overstaying their visas. See Immigration and Nationality
Act (“I.N.A.”) § 237(a)(1)(C)(i). At the family’s merits
hearing before the IJ in 2013, the Department of Homeland
Security (“the Department”) moved to administratively
close Petitioners’ daughters’ cases, and the IJ granted the
motion. Petitioners conceded removability but sought relief.
They originally requested asylum but withdrew their
application because they did not meet the one-year filing

    1
      Mr. Gonzalez-Caraveo is the lead Petitioner, and his wife is a
derivative applicant.
               GONZALEZ-CARAVEO V. SESSIONS                          5

deadline. Petitioners proceeded with applications for
withholding of removal and protection under CAT.

    Because Petitioners believed they fell within the
parameters of prosecutorial discretion, they submitted
requests to the Department for administrative closure of their
cases in June 2011, February 2012, August 2012 and
February 2013. 2 Petitioners’ counsel asked the IJ to consider
Petitioners’ request for administrative closure, but the IJ
stated the Department denied the requests and that he had
“no authority with respect to the Department’s decisions.”

    At the merits hearing, Petitioner Gonzalez-Caraveo
testified about his fear of returning to Mexico after living in
the United States for approximately fifteen years. He stated
he was afraid to return because of the general violence in
Mexico and because he and his family, especially his young
daughters, might be targeted because they would be
perceived as having money after living in the United States
for many years.

    Petitioner Gonzalez-Caraveo also testified about several
family members who had recently been killed in Mexico. His
brother, cousin, uncle, and a cousin’s husband had all been
killed. Although the police had started investigating at least
one of the murders, the head investigator in one investigation
was also murdered. Petitioner Gonzalez-Caraveo did not
know the reasons for any of the murders but speculated that
his uncle may have been killed because his uncle’s son was
a policeman. Petitioner Gonzalez-Caraveo stated he believed
he and his family would face violence as well. He also

    2
       Administrative closure, although a procedural and administrative
tool, has also been used by the Department as a means of prosecutorial
discretion.
6            GONZALEZ-CARAVEO V. SESSIONS

testified he did not believe the Mexican police would be able
to assist or protect him because of the failed murder
investigations into the murders of his own family members
and because police officers often cannot be trusted.
Petitioners submitted various reports regarding violence in
Mexico, government corruption and other country
conditions.

    The IJ denied Petitioners’ claims. Although the IJ found
Petitioner Gonzalez-Caraveo credible, the IJ found his fear
unreasonable because Petitioner Gonzalez-Caraveo
continued to visit family in the area he claimed he was afraid
to return. As to the withholding claim, the IJ found Petitioner
Gonzalez-Caraveo could not show that his life or freedom
would be threatened in Mexico, on account of the two
enumerated bases for persecution he raised—nationality or
membership in a particular social group. Addressing the
CAT claim, the IJ stated Petitioner Gonzalez-Caraveo’s
assertion that he might be subject to “some random violent
act in Mexico is not a proper ground for . . . [CAT relief].”
Petitioners appealed.

    The BIA dismissed Petitioners’ claims on appeal. The
BIA affirmed the IJ’s determination that Petitioners failed to
establish an enumerated ground for a basis for persecution,
and therefore, they could not show nexus for their
persecution claim under withholding of removal. The BIA
addressed the CAT claim only by stating, “[w]e agree with
the Immigration Judge that the evidence of record is
insufficient to establish the likelihood of torture by, or with
the consent or acquiescence of, the Mexican Government.”

    The BIA also rejected Petitioners’ argument that the IJ
violated their due process rights by not reviewing and
denying their administrative closure request. The BIA
             GONZALEZ-CARAVEO V. SESSIONS                  7

concluded that the IJ correctly noted he had no jurisdiction
over the administrative closure issue.

    The BIA also rejected Petitioners’ due process claim that
the IJ showed bias due to certain remarks demonstrating
frustration with Petitioners’ counsel or abandoned his
neutrality by questioning witnesses. Petitioners do not raise
this claim on appeal and have waived it. See Cedano-Viera
v. Ashcroft, 324 F.3d 1062, 1066 n.5 (9th Cir. 2003) (holding
failure to raise arguments in opening brief constitutes
waiver). Petitioners also do not raise their withholding of
removal claim on appeal and have waived that claim. See id.

                   II. Legal Standards

    “Where, as here, the BIA adopts the IJ’s decision while
adding some of its own reasoning, we review both
decisions.” Lianhua Jiang v. Holder, 754 F.3d 733, 737–38
(9th Cir. 2014) (internal quotation marks and citation
omitted). We review factual findings for substantial
evidence. Id. at 738. We review de novo the BIA’s
determination of purely legal questions and claims of due
process violations in immigration proceedings. Id.

                       III. Analysis

   A. Petitioners’ Administrative Closure and Related
      Due Process Claim

       1. Relevant     Background      of   Administrative
          Closure

    Administrative closure is a procedure by which an IJ or
the BIA temporarily removes a case from the active calendar
or docket as a matter of administrative convenience and
docket management. Diaz-Covarrubias v. Mukasey,
8            GONZALEZ-CARAVEO V. SESSIONS

551 F.3d 1114, 1116 (9th Cir. 2009) (citing In re Gutierrez-
Lopez, 21 I. & N. Dec. 479, 480 (BIA 1996), overruled on
other grounds by Matter of Avetisyan, 25 I. & N. Dec. 688
(BIA 2012)). Although this procedure is regularly used, it is
not described in the immigration statutes or regulations.

    Administrative closure does not result in a final order.
Avetisyan, 25 I. & N. Dec. at 695. At any time after a case
has been administratively closed, the Department may move
to recalendar the matter. Id. Generally, administrative
closure is proper when the parties are “await[ing] an action
or event that is relevant to immigration proceedings but is
outside the control of the parties or the court and may not
occur for a significant or undetermined period of time.” Id.
at 692. One such example would be when an individual
“demonstrates that he or she is the beneficiary of an
approved visa petition filed by a lawful permanent resident
spouse who is actively pursuing, but has not yet completed,
an application for naturalization.” Id. at 696.

    Under prior BIA case law, an IJ or the BIA could not
administratively close a case if either party opposed closure.
Gutierrez-Lopez, 21 I. & N. Dec. at 480. In practice, this had
the effect of allowing the Department to unilaterally control
and decide administrative closure. In 2012, the BIA
overruled Gutierrez-Lopez. See Avetisyan, 25 I. & N. Dec. at
697. Avetisyan held Gutierrez-Lopez “directly conflicts with
the delegated authority of the Immigration Judges and the
Board and their responsibility to exercise independent
judgment and discretion in adjudicating cases and to take
any action necessary and appropriate for the disposition of
the case.” Id. at 693.

    IJs and the BIA have the authority to regulate the
course of immigration proceedings. See 8 C.F.R.
§§ 1003.1(d)(1)(ii), 1003.10(b). The Department has the
             GONZALEZ-CARAVEO V. SESSIONS                     9

sole discretion to commence removal proceedings and, prior
to initiation of proceedings, may cancel a notice to appear
for specified reasons. Avetisyan, 25 I. & N. Dec. at 690–91
(citing 8 C.F.R. §§ 235.6(a), 239.1(a), 239.2(a), 1239.2(a)).
The Department may also move to dismiss proceedings. Id.
at 691 (citing 8 C.F.R. §§ 239.2(c), 1239.2(c)). Once a notice
to appear is filed with the Immigration Court, however,
jurisdiction over the individual’s immigration case vests
with the IJ, and it is the IJ’s duty to adjudicate the case. Id.
(citing 8 U.S.C. § 1229a(a)(3), (c)(1)(A); I.N.A. § 240(a),
(c)(1)(a); 8 C.F.R. §§ 1003.14(a), 1240.1(a)(1)(i), 1240.11).
In individual cases, IJs and the BIA “shall exercise their
independent judgment and discretion . . . .” 8 C.F.R.
§§ 1003.1(d)(1)(ii); 1003.10(b). They may take “any action
consistent with their authorities under the [Immigration and
Nationality Act] and the regulations” as “appropriate and
necessary for the disposition” of the case. Id.; see also
Avetisyan, 25 I. & N. Dec. at 691. From the regulatory
language, it is evident that IJs and the BIA are empowered
to take various actions for docket management. Allowing
the Department or a petitioner to have absolute veto power
over administrative closure is an impermissible violation of
the IJ and BIA’s delegated authority and responsibility to
adjudicate cases. Avetisyan, 25 I. & N. Dec. at 693.

    In the context of other types of administrative matters—
motions to reopen and requests for continuances—the BIA
and the Ninth Circuit, as well as other circuits, have rejected
allowing such veto power to a party. Id.; see Matter of
Lamus-Pava, 25 I. & N. Dec. 61, 64–65 (BIA 2009)
(overruling prior BIA law and holding that a motion to
reopen may not be denied based solely on Department
opposition and without regard to the merit of the opposition);
Ahmed v. Mukasey, 548 F.3d 768, 772 (9th Cir. 2008)
(holding that when the Department opposes a motion to
10           GONZALEZ-CARAVEO V. SESSIONS

reopen for adjustment of status the BIA can consider the
objection but not deny the motion solely on the
Department’s objection); Matter of Hashmi, 24 I. & N. Dec.
785, 790–91 (BIA 2009) (addressing DHS opposition to a
request for a continuance and holding that an IJ should
evaluate the request under the totality of the circumstances,
not giving much weight to an unsupported DHS opposition);
Malilia v. Holder, 632 F.3d 598, 606 (9th Cir. 2011)
(approving the factors set forth in Matter of Hashmi).

    Like a motion to reopen or a motion for a continuance,
administrative closure is a tool that an IJ or the BIA must be
able to use, in appropriate circumstances, as part of their
delegated authority, independence and discretion. See
8 C.F.R. §§ 1003.10(b), 1003.1 (d)(1)(ii); Avetisyan, 25 I. &
N. Dec. at 694. Allowing the IJ and BIA to make
administrative closure decisions does not encroach on the
Department’s role in instituting proceedings. See Avetisyan,
25 I. & N. Dec. at 694. Administrative closure does not result
in a final order, and the Department may always move to
recalendar the case or seek immediate review of the decision.
See id. at 695.

    Significantly, Avetisyan provides a list of non-exhaustive
factors for an IJ and the BIA to consider in determining
whether administrative closure is appropriate in a given case.
Id. at 696. The factors are:

       (1) the reason administrative closure is
       sought; (2) the basis for any opposition to
       administrative closure; (3) the likelihood the
       respondent will succeed on any petition,
       application, or other action he or she is
       pursuing outside of removal proceedings;
       (4) the anticipated duration of the closure;
       (5) the responsibility of either party, if any, in
             GONZALEZ-CARAVEO V. SESSIONS                  11

       contributing to any current or anticipated
       delay; and (6) the ultimate outcome of
       removal      proceedings     (for   example,
       termination of the proceedings or entry of a
       removal order) when the case is recalendared
       before the Immigration Judge or the appeal is
       reinstated before the Board.

Id. The Avetisayn factors are “particularly relevant to the
efficient management of the resources of Immigration
Courts and the Board and . . . are routinely evaluated by
Immigration Judges, the Board, and the circuit courts.” Id. at
695. As Avetisyan noted, circuit courts and the Board have
developed and applied “meaningful standards for assessing
the propriety of . . . decisions” that “impact[] the course of
removal proceedings initiated by the DHS.” Id. (citing
Ahmed, 548 F.3d at 768).

    The Avetisyan factors provide a meaningful standard for
this Court to assess the propriety of administrative closure
decisions.

       2. This Court’s Jurisdiction             to   Review
          Administrative Closure

    Before we can reach the merits of Petitioners’
administrative closure claim, we must address whether we
have jurisdiction. “[W]e have jurisdiction to determine our
own jurisdiction.” Sareang Ye v. I.N.S., 214 F.3d 1128, 1131
(9th Cir. 2000).

    Prior to Avetisyan, we considered whether we had
jurisdiction over the denials of administrative closure and
held we did not. Diaz-Covarrubias, 551 F.3d at 1117–20.
For guidance, we looked to the United States Supreme
Court’s decision in Heckler, from which our Court
12             GONZALEZ-CARAVEO V. SESSIONS

established that where there is no “sufficiently meaningful
standard,” this Court cannot review an agency’s decision. Id.
at 1117–18 (citing Heckler v. Chaney, 470 U.S. 821 (1985)
(involving prison inmates’ action to compel the Food and
Drug Administration (“FDA”) to take an enforcement action
based on a claim that use of the drugs used for lethal
injections violated the Federal Food, Drug, and Cosmetic
Act)). In assessing whether a “sufficiently meaningful
standard” exists, we have considered three things—language
in the relevant statute; language in the relevant regulations;
and, in the immigration context, BIA decisions specifying a
standard for IJs and the BIA to follow. Id. at 1117 (citing
Ekimian v. I.N.S., 303 F.3d 1153, 1157–58 (9th Cir. 2002)
(holding we lacked jurisdiction to review the BIA’s refusal
to reopen the deportation proceeding sua sponte because the
relevant statutes, regulations and BIA decision did not
provide a sufficiently meaningful standard)). 3

    We applied these principles in Diaz-Covarrubias and
noted that there was no clear statutory or regulatory basis for
administrative closures and that the BIA had not “set forth
any meaningful standard for exercising its discretion to


     3
      In Ekimian, this Court looked at the relevant BIA case law to
determine whether there was a “sufficiently meaningful standard” for
this Court to follow to determine whether the BIA abused its discretion
in declining to sua sponte reopen deportation proceedings. 303 F.3d at
1157–59 (citing Matter of J-J-, 21 I. & N. Dec. 976, 984 (1997)
(explaining that the applicable regulation, 8 C.F.R. § 3.2(a), allows the
BIA to reopen proceedings sua sponte in “exceptional situations”)). This
Court held that the phrase “exceptional situations,” without any
explanation or definition of that phrase, did not provide a sufficiently
meaningful standard against which to judge the BIA’s decision not to
reopen under § 3.2(a). Id. at 1158–59. Accordingly, that vague standard,
without more, did not authorize the Court to review the BIA’s decision
for abuse of discretion. Id. at 1158.
             GONZALEZ-CARAVEO V. SESSIONS                 13

implement an administrative closure.” Id. at 1118. Given this
lack of guidance, we held we could not discover a
“sufficiently meaningful standard” by which to evaluate the
BIA’s decision not to close a case, and we therefore lacked
jurisdiction to review a claim challenging administrative
closure decisions. Id. at 1118. (quoting Ekimian, 303 F.3d at
1159).

    Avetisyan and its six descriptive, though non-exhaustive
factors, now provide a “sufficiently meaningful standard” by
which to evaluate the IJ or BIA’s decision. See Avetisyan,
25 I. & N. Dec. at 696. Although there is no applicable
statutory or regulatory language specifying the standards for
administrative closure, Avetisyan provides guidance from
the third source of information our Court has looked to in
determining whether guidance exists—BIA decisions. See
Diaz-Covarrubias, 551 F.3d at 1117.

    We are not persuaded by the Department’s contention
that Heckler supports the conclusion that we do not have
jurisdiction. Heckler involved whether the FDA’s decision
not to undertake a certain enforcement action was subject to
judicial review under the Administrative Procedure Act. See
Heckler, 470 U.S. at 823. Heckler held that although there is
usually a presumption of reviewability of agency actions,
that presumption does not apply to agency decisions
regarding enforcement actions. Id. at 827, 831–32.
Enforcement actions are different from the administrative
tool at issue in this case. Enforcement actions are uniquely
within an agency’s expertise. Id. Nothing about Petitioners’
request or our decision encroaches on the Department’s
ability to make enforcement decisions and decide whether or
not to initiate removal proceedings against an individual.

   Also, administrative closure—a decision to continue a
matter by taking it off the Immigration Court or BIA’s
14             GONZALEZ-CARAVEO V. SESSIONS

docket—is not the sort of decision that “involves a
complicated balancing of a number of factors which are
peculiarly within [the agency’s] expertise.” Id. at 831; see
also Vahora v. Holder, 626 F.3d 907, 918 (7th Cir. 2010).
Although some of the Avetisyan factors, such as the
anticipated duration of an individual’s immigration
proceeding’s closure, may be issues with which an IJ is more
familiar based on his or her experience, the Avetisyan factors
are not so unique to the agency that this Court would be
unable to evaluate them with the assistance of the parties’
briefing. The Seventh Circuit, in distinguishing Heckler,
concluded that administrative closure is much like other
procedural rulings in immigration proceedings that courts
review, such as an IJ’s refusal to grant a continuance.
Vahora, 626 F.3d at 918. In addition, the agency’s
administrative closure decision can affect one’s liberty,
which is an area that federal courts are often called upon to
protect. See Heckler, 470 U.S. at 832; Vahora, 626 F.3d at
918. Nothing in Heckler precludes us from exercising
jurisdiction in this case.

    Because the Avetisyan factors provide this Court with a
“sufficiently meaningful standard” by which to evaluate the
IJ or BIA’s decision, we hold that this Court has jurisdiction
to review administrative closure decisions. See Avetisyan,
25 I. & N. Dec. at 696. 4 In so holding, we join the Fourth,
Sixth, Seventh, and Eighth Circuits, which have all exercised


     4
       To the extent the Department challenges the IJ and BIA’s authority
to review and decide a motion for administrative closure over the
objection of the Department, Avetisyan squarely addressed the issue and
clarified that the IJ and BIA have independent authority over such
decisions. Avetisyan, 25 I. & N. Dec. at 693. Avetisyan is supported by
the authority delegated to the IJ and the BIA through the federal
regulations. Id. at 690–91; 8 C.F.R. §§ 1003.1(d)(1)(ii), 1003.10(b).
               GONZALEZ-CARAVEO V. SESSIONS                         15

jurisdiction to review denials of motions for administrative
closure. See Gonzalez-Vega v. Lynch, 839 F.3d 738, 741 (8th
Cir. 2016); Duruji v. Lynch, 630 F. App’x 589, 592 (6th Cir.
2015) (unpublished); Santos-Amaya v. Holder, 544 F. App’x
209, 209 (4th Cir. 2013) (unpublished per curiam) (not
explicitly stating the court had jurisdiction but reviewing the
IJ’s denial of motion for administrative closure); Vahora,
626 F.3d at 918–19. The Eighth Circuit’s case, Gonzalez-
Vega, is particularly instructive given that, like the Ninth
Circuit, the Eighth Circuit had pre-Avetisyan case law
holding it did not have jurisdiction to review administrative
closure decisions. Gonzalez-Vega, 839 F.3d at 740. The
Eighth Circuit overruled that prior case law and held that
Avetisyan “supplied a useable standard for reviewing denials
of administrative closure,” and the court could exercise
jurisdiction. Id. at 741.

   Holding that we have jurisdiction, we now turn to the
merits of Petitioners’ administrative closure claim.

        3. Petitioners’ Administrative Closure Claim

    The IJ erred when he did not review Petitioners’ motion
for administrative closure because he thought he did not
have authority over the Department’s opposition to the
request. Avetisyan clearly directs that IJs conduct their own
independent assessment, considering the Avetisyan factors,
to determine whether a request for administrative closure
should be granted. Avetisyan, 25 I. & N. Dec. at 694–96. The
BIA also erred when it stated that the IJ correctly noted that
he had no jurisdiction over administrative closure. 5 The IJ

    5
       In its decision, the BIA appears to use prosecutorial discretion
interchangeably with administrative closure. Although in practice the
Department has sometimes used administrative closure as a means of
16             GONZALEZ-CARAVEO V. SESSIONS

and the BIA must independently consider whether
administrative closure is warranted based on the Avetisyan
factors, despite the Department’s objection. Ordinarily,
where both the IJ and the BIA erred by not independently
reviewing Petitioners’ administrative closure request,
remand would be the appropriate remedy.

    Petitioners, however, do not make any argument that
their case should be eligible for administrative closure based
on the Avetisyan factors. Petitioners do not contend that they
have any relevant, pending immigration application, petition
or appeal 6 outside of their control, such as a family-based
visa petition. See id. at 692. Although Petitioners assert their
case should be remanded because they are “good candidates”
for prosecutorial discretion, the IJ, BIA and our court’s
decision is guided by the federal regulations and BIA’s
guidance in Avetisyan. In addition, for the reasons below, we
deny Petitioners’ remaining claim for relief—their CAT
claim. Accordingly, Petitioners are no longer eligible for any
form of relief.

    Petitioners also argue that the IJ and BIA violated their
due process rights by failing to address their administrative
closure claim. Although the IJ and BIA erred, Petitioners
have not demonstrated prejudice by showing how the
outcome of their proceedings may have been affected by the

prosecutorial discretion, allowing IJs or the BIA to decide whether
administrative closure is warranted in a given case does not give them
power over prosecutorial discretion because the IJs and BIAs must
follow the Avetisyan factors that are based on administration and
efficiency of the Immigration Courts and the BIA.
     6
     For example, a criminal appeal that challenges a conviction that is
the basis for one’s removal may be relevant to one’s eligibility for
immigration relief.
             GONZALEZ-CARAVEO V. SESSIONS                   17

alleged due process violation. See Ibarra-Flores v.
Gonzales, 439 F.3d 614, 620–21 (9th Cir. 2006). Because
Petitioners do not show prejudice, this claim fails. See id.

    In sum, despite the IJ and BIA’s legal error, remand is
not required here because Petitioners no longer have any
remaining claims for relief or pending petitions that might
affect their immigration proceedings.

   B. Petitioners’ CAT Claim

     To be eligible for CAT relief, a petitioner must show that
“it is more likely than not that he or she would be tortured if
removed to the proposed country of removal.” 8 C.F.R.
§ 1208.16(c)(2). “The torture must be ‘inflicted by or at the
instigation of or with the consent or acquiescence of a public
official or other person acting in an official capacity.’”
Aguilar-Ramos v. Holder, 594 F.3d 701, 704 (9th Cir. 2010)
(quoting 8 C.F.R. § 1208.18(a)(1)). “[A] CAT applicant may
satisfy his burden with evidence of country conditions
alone.” Id. at 705. “[W]here there is any indication that the
BIA did not consider all the evidence before it, a catchall
phrase does not suffice, and the decision cannot stand.” Cole
v. Holder, 659 F.3d 762, 771–72 (9th Cir. 2011). “Such
indications include misstating the record and failing to
mention highly probative or potentially dispositive
evidence.” Id. at 772.

    Petitioners claim that, in assessing their CAT claim, the
IJ failed to consider all evidence relevant to the possibility
of torture. They point to the general evidence of human
rights violations in Mexico and Petitioner Gonzalez-
Caraveo’s testimony regarding the murders of his family
members. Because there was no adverse credibility finding,
we assume Petitioners’ factual assertions are true and
determine whether the facts, and their reasonable inferences,
18           GONZALEZ-CARAVEO V. SESSIONS

satisfy the elements of the claim for relief. Aguilar-Ramos,
594 F.3d at 704.

     There is no indication that the IJ or BIA did not consider
all the evidence before them. See Cole, 659 F.3d at 771–72.
Although the IJ and BIA could have elaborated in their
respective decisions, there is no indication of misstating the
record or of the IJ failing to mention critical evidence. See
id. The IJ did not fail to consider country conditions. See
Aguilar-Ramos, 594 F.3d at 705. The IJ’s statement that
there was evidence in the record that showed the Mexican
government was at times complicit in cartel work shows that
the IJ did review the record, he was just not persuaded by it.
The IJ considered Petitioner Gonzalez-Caraveo’s testimony
and while the IJ found him credible, the IJ did not find there
was sufficient evidence of the possibility of torture from
which the Mexican government could not protect him to
justify relief under CAT.

    As to the BIA’s decision, it need not discuss each piece
of evidence submitted. Cole, 659 F.3d at 771. A general
statement that the BIA considered all the evidence can
suffice where nothing in the record indicates a failure to
consider all the evidence. Id. The BIA also cited case law
that supported its conclusion that generalized evidence of
violence and crime in Mexico is not particular to Petitioners
and insufficient to meet the standard for relief under CAT.
See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir.
2010) (holding that, as to CAT relief, generalized evidence
of violence and crime in Mexico is not particular to a
petitioner and insufficient to establish that torture is more
likely than not).

    Finally, factual determinations supporting the denial of
CAT relief are reviewed under a deferential substantial
evidence standard, and the evidence in the record does not
             GONZALEZ-CARAVEO V. SESSIONS                 19

compel a conclusion contrary to that of the IJ and BIA. Cole,
659 F.3d at 770. We deny Petitioners’ CAT claim.

                      IV. Conclusion

    Because the Avetisyan factors, rooted in the regulatory
grant of authority to IJs and the BIA, provide a sufficiently
meaningful standard against which to review IJ and BIA
decisions regarding administrative closure, we have
jurisdiction to review Petitioners’ administrative closure
claim. Although remand would usually be appropriate where
the IJ and BIA did not conduct an independent review of a
request for administrative closure, here Petitioners have not
argued or shown how they are eligible for administrative
closure under the Avetisyan factors. Petitioners also have no
pending petitions or other requests for immigration relief
that might make remand necessary. Finally, substantial
evidence supports the IJ and BIA’s decision denying
Petitioners’ CAT claim and this claim also fails.

   Petition is DENIED.